Title: Lambert Wickes to the Committee of Secret Correspondence, 11 July 1776
From: Wickes, Lambert
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas



Gentlemen
On board the Ship Reprisal July 11th. 1776
This will inform you of my proceedings since I left Cape May the 3d Instant. We left that place in Company with 13 Merchant Men, who I think all got Safe off, as we did not loose Sight of them till they got a good distance from the Land. We Saw no Ships of War at all on the Coast.
We this Day fell in with Captain Mackay, in the Ship Friendship from Granada bound to London, loaded with Rum, Sugar, Cocoa and Coffee, which Ship I have taken, and sent John Parks in her prize Master and have given him orders to get into Philadelphia if Possible and if this should not be practicable, he is to Run her into the first port in his power and Send an Express to Inform you Imeadiately. Mr. Bingham is Well and desires his Complyments to you. From Gentlemen Your most Oblig’d humble Servant
Lambt. Wicks


P. S: Our people are all well to 3 or 4. We are in Longitude 57 D, West and Lattd. 31 North
L: W:

 
Addressed: To / The Committee of Secret Correspondance / Philadelphia
Endorsed: July 11. 1776 Capt Lambert Wicks
